*1163Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered November 9, 2005, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of murdering his stepfather and was sentenced to an indeterminate term of imprisonment of 18 years to life. On appeal, he argues, inter alia, that there was prosecutorial misconduct based upon the prosecutor’s summation, and that the trial court erred in allowing into evidence documentation concerning the nature and extent of civil judgments entered against his business corporation, as well as proof of certain prior insurance fraud activities that he undertook in concert with one of the People’s witnesses.
The court properly admitted testimony regarding the defendant’s prior insurance fraud activities with one of the People’s witnesses. Such testimony was necessary for the jury to understand the relationship that existed between the witness and the defendant, and thus to evaluate the credibility of the witness, particularly as to the willingness of the defendant to allow the witness to accompany him and be present at the scene of the homicide (see People v Corby, 6 NY3d 231, 234-236 [2005]; People v Chen Ren Jie, 280 AD2d 301 [2001]; People v Dauphinee, 240 AD2d 222 [1997]).
The comments alleged to be inflammatory and prejudicial were fair comment in the context of this case and did not deprive the defendant of a fair trial (see People v Galloway, 54 NY2d 396 [1981]; People v Ashwal, 39 NY2d 105 [1976]).
The defendant’s remaining contentions are without merit or do not require reversal. Fisher, J.P., Miller, Carni and Dickerson, JJ., concur. [See 9 Misc 3d 1127(A), 2005 NY Slip Op 51820(U).]